     Case 4:19-cv-00717 Document 21 Filed on 06/14/21 in TXSD Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 TERENCE TRAMAINE ANDRUS,
     Petitioner,
                                                Civil Action No. H-19-CV-717
       v.
                                                        CAPITAL CASE
 BOBBY LUMPKIN,
 Director, Texas Department of
 Criminal Justice, Correctional
 Institutions Division,
       Respondent.



            ADVISORY REGARDING STATUS OF FEDERAL HABEAS
                           PROCEEDINGS

      Petitioner Terence Andrus files this advisory to update this Court regarding

the status of his federal habeas proceedings. Mr. Andrus filed his Petition for Writ of

Habeas Corpus on February 13, 2020. ECF No. 11. On July 2, 2020, this Court

entered an order staying and administratively closing Mr. Andrus’s federal habeas

proceedings “until the conclusion of Andrus’ state court proceedings” that were

pending at that time in the Texas Court of Criminal Appeals (“CCA”) after his case

was remanded by the United States Supreme Court. Undersigned counsel does not

represent Mr. Andrus in his state court proceedings.

      On May 19, 2021, the CCA entered a 5-4 opinion denying Mr. Andrus relief. Ex

parte Andrus, __ S.W.3d __, 2021 WL 2009580 (Tex. Crim. App. 2021). Mr. Andrus’s

state habeas counsel, Gretchen Sween, informed undersigned counsel that she will




                                          1
     Case 4:19-cv-00717 Document 21 Filed on 06/14/21 in TXSD Page 2 of 3




be filing a petition for writ of certiorari to the Supreme Court regarding the CCA’s

May 19, 2021, decision. That petition is due on or before October 16, 2021. 1

      In light of the above, undersigned counsel contacted Katherine Hayes, attorney

of record for the Respondent in this matter. The parties have conferred and agree to

the following regarding this Court’s order pertaining to the conclusion of Mr. Andrus’s

state court proceedings. Mr. Andrus will 1) file an advisory with this Court notifying

it of the resolution of Mr. Andrus’s forthcoming Supreme Court petition once that

occurs, and 2) the parties will confer and submit a joint scheduling order within two

weeks of the Supreme Court resolving that forthcoming petition.

      Furthermore, undersigned counsel uses this advisory to inform this Court that

it will be filing a motion to substitute counsel in the near future in this case.

Undersigned counsel has identified an out-of-state Federal Defender’s Office that is

willing to substitute in as counsel pending necessary administrative approval steps,

if such a motion is granted by this Court. However, those administrative approval

steps must be completed prior to that substitution motion being filed, which will take

approximately three to four weeks. Once that administrative process is completed,

the undersigned counsel will file a formal substitution motion outlining the reasons

and requesting a ruling on the motion at that time. In light of the current advisory

being filed, undersigned counsel is informing this Court of the forthcoming motion at

this time.



1 On March 19, 2020, the Supreme Court entered an order extended the filing
deadline for a petition for writ of certiorari to 150 days from the date of the lower
court judgment.
                                          2
    Case 4:19-cv-00717 Document 21 Filed on 06/14/21 in TXSD Page 3 of 3




Respectfully submitted,


JASON D. HAWKINS
FEDERAL PUBLIC DEFENDER

/s/ Jeremy Schepers
Jeremy Schepers (TX 24084578)
Supervisor, Capital Habeas Unit
jeremy_schepers@fd.org

David C. Currie
Texas Bar No. 24084240
Federal Bar No. 2543117
Assistant Federal Defender
david_currie@fd.org

Office of the Federal Public Defender
Northern District of Texas
525 S. Griffin St., Ste. 629
Dallas, TX 75202
Tel: (214) 767-2746
Fax: (214) 767-2886


ATTORNEYS FOR PETITIONER




                          CERTIFICATE OF SERVICE


      On June 14, 2021, a copy of the foregoing was served upon the Office of the

Texas Attorney General via the CM/ECF e-filing system.



                                             /s/ Jeremy Schepers
                                             Jeremy Schepers




                                         3
